Citation Nr: 0106482	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-23 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease due to asbestos exposure.

2.  Entitlement to service connection for hearing loss with 
tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of an 
injury to the left hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran had active service from August 1955 to August 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 1999.  The case was previously remanded in March 
2000, to afford the veteran a videoconference hearing, 
pursuant to his January 31, 2000 request submitted by his 
representative.  Unfortunately, he was not scheduled for such 
a hearing, possibly due to a January 7, 2000, written 
cancellation of his Board hearing, which was not associated 
with the file until after its return to the RO from remand.  
Instead, despite the hearing request dated later in January, 
the March 2000 Board remand, and an April 2000 request by his 
representative for a travel board hearing, the file was 
returned to the Board, where he was erroneously scheduled for 
a hearing before the Board.  

The Board sincerely regrets the inconvenience and delay to 
the veteran resulting from the mishandling of his hearing 
request.  

At this point, although the veteran himself has requested a 
videoconference hearing, given his representative's 
subsequent request for a travel board hearing, the veteran 
should be requested to clarify the type of hearing that he 
prefers.  Nevertheless, in view of his outstanding hearing 
request, he must be scheduled for a hearing, regardless of 
whether he responds.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:

1.  The veteran should be requested to 
clarify whether he wishes to have a 
hearing before a member of the Board, who 
will then participate in making the final 
determination of his claim.  See 
38 U.S.C.A. § 7107(b), (c) (West 1991 & 
Supp. 2000).  He should be informed of the 
two types of such hearings available at 
the RO, which do not require his travel to 
Washington, i.e., a videoconference 
hearing, where the veteran is at the RO, 
and the Board member is in Washington; or 
a travel board hearing, where the hearing 
is held during a prescheduled period when 
the Board member travels to the RO.  He 
should be informed of the time period he 
can be expected to wait for each type of 
hearing.  He should be informed that if he 
fails to respond within a specified time 
period, he will be scheduled for a 
videoconference hearing, as he requested.  

2.  The RO should then take appropriate 
action, based on the response, if any, 
received from the veteran.  

3.  If the veteran fails to respond, he 
must nevertheless be scheduled for a 
videoconference hearing, unless he 
expressly withdraws such request.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; nevertheless, he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




